Voto disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 23 de junio de 1981
*175Ordena el Art. 14 de la Ley de Armas, 25 L.P.R.A. see. 424:
La presencia en un vehículo de cualquiera de las armas, instrumentos o accesorios especificados en [los arts. 4, 5, 6 9 y 10 de la Ley de Armas] será evidencia prima facie de su posesión ilegal por todas las personas que se encuentren en dicho vehículo al momento en que se hallaren tales armas, instrumentos o accesorios salvo que se tratare de un vehículo de servicio público que en ese momento estuviere transportando pasajeros mediante paga.
Con sólo volver la página, la letra del estatuto nos muestra que el Art. 4 (Sec. 414) se refiere a blackjacks, cachiporras o manoplas, cuchillo, puñal, daga, espada, honda, bastón de estoque, arpón, faca, estilete, punzón o cualquier instrumento similar; el Art. 5 (Sec. 415) alude a la ametralladora, carabina, rifle o escopeta de cañón recortado; el Art. 6 (Sec. 416), a pistola, revólver u otra arma de fuego; el Art. 9 (Sec. 419) se contrae a piezas o partes de cualquier arma de fuego, como la maza del revólver, el magazine de la pistola, etc.; y el Art. 10 (Sec. 420) se refiere a silenciadores. Una vez aplicada la presunción o norma de evidencia al Art. 6 (Sec. 416), cuyo objeto es pistola, revólver u otra arma de fuego, ninguna necesidad había de mencionar los Arts. 7 y 8 (Sees. 417 y 418), que regulan la misma clase de arma: “pistola, revólver u otra arma de fuego”.
Disiento de la opinión que confunde el objeto de evidencia material, que es el arma, con circunstancias variantes que tipifican el delito particular en cada caso: posesión simple o tenencia en el Art. 6; portación o uso en el Art. 7; y portación del arma cargada en el Art. 8. Recuérdese que la regla de evidencia prima facie del Art. 14 no trata sobre modalidades de las distintas infracciones de la Ley de Armas, sino que con gran sobriedad y exactitud se refiere a las armas en sí al declarar: “La presencia en un vehículo de cualquiera de las armas, instrumentos o accesorios ...”. (Énfasis nuestro.)
*176Reiteramos, con base en lex scripta que la presunción ordenada en el Art. 14, Ley de Armas, 25 L.P.R.A. see. 424, se refiere a las armas por su tipo o naturaleza y sin duda incluye el revólver en todas las situaciones en que se considere arma prohibida, bien sea en posesión simple (Art. 6); portación sin carga (Art. 7); o portación con carga o acompañada de municiones (Art. 8). La no inclusión de los Arts. 7 y 8 en la letra del Art. 14 que establece la presunción, se explica porque aquéllos al igual que el Art. 6 se refieren al mismo tipo y clase de arma: revólver. Incluirlos hubiese sido redundancia.
No erró, pues, el juez sentenciador al incluir en sus instrucciones al jurado la citada regla de evidencia prima facie y procede la confirmación de la sentencia apelada.
—O—